DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 06/17/2022. Amendments received on 06/17/2022 have been entered. Claims 11-20 are newly added claims. Accordingly claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 10,719,804) in view of Estill (US Pub 2019/0236873).
As of claims 1, 15 and 16, Lundahl discloses a method for facilitating collection of items without human interaction, comprising: 
providing a bank of compartments, the bank of compartments having a plurality of individual compartments (via lockbox 3400; see fig. 4);
 instructing the customer to use a personal electronic device upon arrival to communicate with a server (via customer using a phone to scan a barcode and communicating with a server 600; see fig. 4; also see col. 12, lines 54-59);
 programming the server to respond to communication from the customer by providing a temporary communication interface (via presenting a menu of pick-up oriented services and asking the user to input his PIN number or password on the phone; see col. 12, lines 62-67); 
upon the customer providing information deemed necessary to the server via the temporary communication interface, the server directs the customer to a selected one of the plurality of individual compartments and releasing a lock for the selected compartment (see col. 13, lines 5-10 and col. 14, lines 26-31, “If the user is an authorized user and has a mail piece stored in the locker box for pickup, the user is notified of the mail piece location on the smartphone display and the locker door for that location is unlocked for access by the user”).
Lundahl discloses that the locker comprises a camera (see col. 2, lines 60-65) however it does not explicitly disclose the step of releasing a lock for the selected compartment; and capturing, with a camera inside the selected compartment, an image of the customer removing an item from the selected compartment.
Estill discloses an item depository apparatus capturing, with a camera inside the depository, an image of a user removing an item from the depository (see paragraph [0045]).
From the teaching of Estill it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Lundahl to include the function of capturing an image during removal of the item as taught by Estill in order to document the deposit or removal of items (see paragraph [0045])
As of claims 2 and 17, Lundahl discloses that each of the individual compartments has a door locked by an electronic lock controlled by the server and (see fig. 4; also see col. 13, lines 5-10 and col. 14, lines 26-31, “If the user is an authorized user and has a mail piece stored in the locker box for pickup, the user is notified of the mail piece location on the smartphone display and the locker door for that location is unlocked for access by the user”). 
Estill further discloses that the depository 10 has a door locked by an electronic lock controlled by a central circuitry 60 (server; see fig. 4; also see paragraph [0068])
As of claim 6, Lundahl discloses that the communication is initiated by NFC (via communicating by NFC; see col. 5, lines 7-15).  
As of claim 7, Lundahl discloses that the communication is initiated by scanning a QR code (via scanning a QR code; see col. 5, lines 7-15).  
As of claim 5, combination of Lundahl and Estill discloses all the limitations of the claimed invention was mentioned in claim 1 above, however it does not explicitly disclose that the communication upon arrival is initiated by SMS.  Lundahl discloses that the communication is initiated by NFC or QR code as claimed in claims 6 and 7. The Examiner took official notice that it is well known in the art that a user could interface with the server using a remote portal (webpage, smart phone application, or application programming interface (API), short message server (SMS), email, or voice or video call, since applicant did not traverse the examiner’s assertion of official notice the well known in the art statement is taken to be admitted prior art (MPEP 2144.03 C).
As of claims 12 and 19, Estill discloses using a weight sensor in the depository to determine discrepancy between a weight of another item placed in the depository and a weight of the purchased item (see paragraph [0069]). Estill does not explicitly disclose that a load cell is used as a weight sensor, however Examiner takes official notice that it is well known in the art that the weight sensor could be one or more load cells.
As of claim 18, Estill discloses an item depository apparatus capturing, with a camera inside the depository, an image of a user removing an item from the depository (see paragraph [0045]).
Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 10,719,804) in view of Estill (US Pub 2019/0236873) and further in view of Derosa (US Pub 2021/0235891).
As of claim 3, combination of Lundahl and Estill discloses all the limitations of the claimed invention as mentioned in claim 2 above, however it does not explicitly disclose that a drive motor is connected to the door of each of the individual compartments to move the door to an open position.  
Derosa discloses a locker system, wherien a liner drive hardware (actuator, motor) is connected to the door of the locker to automatically move the door in an open position (see paragraph [0069]).
From the teaching of Derosa it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Lundahl and Estill to include the function of automatically opening the door as taught by Derosa since automatic food locker doors allow for a streamlined and elegant, handle-less cabinet design (see paragraph [0069]).
	As of claim 4, Lundahl discloses that the locker door is re-locked automatically after the package (3600) has been removed (see col. 13, lines 5-10).
	Derosa further discloses that the liner drive hardware automatically closes the door after a predetermine time period (see paragraph [0071]).
As of claim 10, Derosa discloses that a timer is activated upon the opening of the door and the server is programmed to close the door after a predetermined time duration (via liner drive hardware automatically closing the door after a predetermine time period (see paragraphs [0071] and [0116]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lundahl, Estill, Derosa and further in view of Desinor, JR (US 9,704,319).
As of claims 8-9, combination of Lundahl, Estill and Derosa discloses all the limitations of the claimed invention as mentioned in claim 3-4 above, Derosa further discloses that the lockers are equipped with internal LED lighting (see paragraph [0058]). Derosa further discloses that door status is displayed by an access door opening indicator LED (see paragraph [0060]), however the combination does not disclose that the light pulsates or uses colour change to indicate the opening of the door or uses colour change to indicate that the door will close.  
Desinor discloses a lock box comprising a tray/drawer 205 that is opened or closed by a motor 225 (see fig. 2; also see col. 3, lines 64-66). Desinor further discloses that the lock box comprises plurality of LED lights, wherien the plurality of LED lights are configured to turn a first color when opening the motorized tray and a second color when closing the motorized tray (see claims 5-7).
From the teaching of Desinor it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Lundahl, Estill and Derosa to include the function indicating door status using lights as taught by Desinor since it be advantageous to provide visual indication when a door is opening or closing.
Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 10,719,804) in view of Estill (US Pub 2019/0236873) further in view of Smith et al. (US Pub 2012/0030130).
As of claims 13-14 and 20, combination of Lundahl and Estill discloses all the limitations of the claimed invention as mentioned in claim 1 and 16 above, however it does not explicitly disclose the use of mass spectrometer and gas chromatograph.
Smith discloses a system for identifying and evaluating presence of threatening chemical, biological substance wherien mass spectrometer and gas chromatograph are used to identify the substance (see paragraphs [0019]- [0020]).
From the teaching of Smith it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Lundahl and Estill to use gas chromatography-mass spectrometry (GC-MS) since it is well known in the art that GC-MS is used identify different substance within a test sample.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 10,719,804) in view of Estill (US Pub 2019/0236873) further in view of Jakubowski et al. (US Pub 2020/0237119).
As of claim 11, combination of Lundahl and Estill discloses all the limitation of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose the use of humidity sensor.
Jakubowski discloses a bank of compartments having a plurality of individual compartments comprising a humidity sensor to acquire data regarding a humidity within the compartment (see paragraphs [0045]-[0046]).
From the teaching of Jakubowski it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Lundahl and Estill to use a humidity sensor as taught by Jakubowski in order to determine the atmospheric condition inside the compartment.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683